Citation Nr: 0914859	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  08-01 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 
1959 and from May 1959 to May 1975. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The occurrence of a stressor to which the Veteran 
attributes the symptoms of PTSD is not supported by credible 
evidence.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice should be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in an October 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service private 
treatment records, examination reports, the Veteran's 
contentions, a lay statement, various literature submitted by 
the Veteran and Vet Center records.  Moreover, in a March 
2005 correspondence, the Veteran indicated that he had no 
other relevant information or evidence to submit to 
substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the Veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b)(West 2002); 38 C.F.R. § 3.304(f); Dizoglio 
v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Furthermore, an opinion by a medical health professional 
based on post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for PTSD as a result of his base coming under 
attack; and witnessing death and serious injury to fellow 
comrades and others.  The Veteran had temporary duty (TDY) in 
Vietnam from January 1972 until April 1972.  The Veteran does 
not allege that he was actually in combat while serving in 
Vietnam and there is nothing in his personnel file indicating 
that he engaged in combat at any time during his active 
service.

In a stressor statement dated November 2004, the Veteran 
indicated that he had PTSD due to TET season bombs being 
dropped and shrapnel flying while on TDY at Tan Sanh Nhut 
(Tan Son Nhut), Republic of Vietnam during February 1972.  
The Veteran also indicated that while on TDY at Phan Rang, 
Republic of Vietnam, sirens were constantly going off through 
the day and night with firing of weapons in the cages 
directly across from his barracks.  

The Veteran's service treatment records are negative for any 
indication of a psychiatric disorder or psychiatric 
treatment.  Service treatment records do indicate medical 
treatment while the Veteran was TDY in Vietnam.  Treatment 
notes indicate that the Veteran was treated at Phan Rang Air 
Force Base on January 20, 1972 and January 28, 1972 for 
venereal disease.  An additional treatment note dated 
February 18, 1972 indicates that the Veteran was treated at 
Tan Son Nhut Air Base for a rash on his ankle.  A medical 
records identification data form indicates that the Veteran 
was TDY at Phan Rang Air Force Base with his departure date 
indicated as 15 April.

Concerning the Veteran's personnel records, the Board notes 
that the Veteran has submitted a letter from the Commander of 
the 388 Transportation Squadron dated March 17, 1972.  This 
letter of appreciation was to acknowledge the Veteran's and 
Sergeant R.E.F.'s extraordinary performance of duty while on 
TDY at Tan Son Nhut Air Base from February 2, 1972 to 
February 29, 1972.

The Board notes letters dated November 2004 and March 2007 
from Dr. H indicate that the Veteran was diagnosed with PTSD 
at the Goldsboro Psychiatric Clinic.  The Board notes that 
there are no specific stressors indicated in these letters; 
however, the examiner indicates that the Veteran 
"experienced incoming" while serving in Vietnam.  In this 
regard, a letter from the Vet Center dated August 2006 
indicates that the Veteran was diagnosed with PTSD, severe 
and chronic.  The letter notes that the Veteran's DD Form 214 
shows that he received the Vietnam Service Medal and Vietnam 
Campaign Medal while on active service.  The letter does not 
mention any report of in-service stressful event. 

The RO attempted to verify the Veteran's claimed stressor 
with the U.S. Joint Services Records Research Center (JSRRC).  
The JSRRC reply indicates that the available historical 
records do not indicate an attack on Tan Son Nhut Air Base 
during February 1972.  Tan Son Nhut was attacked on April 14, 
1972 and September 10, 1972 with no Air Force casualties 
reported.  

In this regard, the Board notes that the Veteran has 
submitted a document from the Office of Air Force History 
entitled Air Base Defense in the Republic of Vietnam, 1961-
1973 by Roger P. Fox.  The material indicates that Tan Son 
Nhut Air Base was attacked on April 14, 1972 with no 
casualties from the U.S., RVN or VC forces.  The Veteran has 
highlighted lines which indicate attacks on Phan Rang on 
February 5, 1972 and February 21, 1972.  The Board notes in 
this regard that according to the letter of appreciation 
which the Veteran submitted, the Veteran was serving at Tan 
Son Nhut Air Base at the time of these attacks.

The Board additionally notes that the Veteran has submitted a 
letter dated May 1, 2008, allegedly from the aforementioned 
Sergeant R.E.F.  This letter has the same phrases used in an 
April 2, 2007 letter from the Veteran, and states that he and 
the Veteran were stationed at Phan Rang or Tan Son Nhut 
between January 1972 and April 1972, but does not specify the 
time periods the Veteran was at either base.  The letter 
indicates that, during the Veteran and Sergeant R.E.F.'s tour 
in Vietnam, the base - which base not indicated - came under 
attack many times, and they witnessed many horrific events of 
war to include death and serious injury to fellow comrades 
and others.

In light of the evidence of record, the Board finds the 
Veteran's statements as to stressors and the unverified 
document he submitted to corroborate his contentions are not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  
The Veteran has consistently maintained that his in-service 
stressors were attacks on Tan Son Nhut and Phan Rang, 
Republic of Vietnam while on TDY there during January 1972 to 
April 1972.  The historical material available, including 
material submitted by the Veteran, indicates that Tan Son 
Nhut Air Base was not attacked during the time period which 
he purportedly served there (February 1972), and that Phan 
Rang Air Base was only attacked during the period during 
which the Veteran was serving in Tan Son Nhut; thus, the 
objective evidence of record directly contradicts the Veteran 
and the purported lay statement's contentions of exposure to 
incoming mortar or other enemy attacks.  

Although the Veteran has submitted a diagnosis of PTSD from 
Dr. H and from the Vet Center, this diagnosis must be 
connected to a verified in-service traumatic event in order 
to be service connected.  There has been no such verification 
of a stressor in this case and, in fact, his report of 
stressors is unreliable.  As the Veteran's claim is not 
substantiated by credible supporting evidence that the 
claimed in-service stressors occurred, the criteria for a 
grant of service connection are not met, and the claim for 
service connection for PTSD must be denied.  In reaching the 
conclusion above the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Service connection for PTSD is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


